Bigelow, C. J.
This case is free from all doubt. The plai ntiffs have by express grant a right of way over the entire premises on which the alleged obstructions were placed by the defendant. The nature and extent of this right are fully described in the deed under which the plaintiffs claim. It is “ in, over and through a forty feet street; ” that is, a right in the entire space of that width, for all the ordinary and usual purposes and uses of a street, and free from all hindrances, incumbrances and impediments, except those which are commonly or necessarily incident to its enjoyment by others having a right to a similar easement in the same strip of land. The grant of such a right is to be construed with reference to the place in which it is created, and the circumstances under which the grant was made. Here a right of way is granted over a street of specified width, in a populous neighborhood, in close proximity to wharves, where essels load and discharge, and where there is a necessity for the passing and repassing of teams engaged in the transportation of heavy merchandise. The parties to the grant must be presumed to have known and contemplated the necessities and usages incident to a grant of a right of way in such a locality. *141Underwood v. Carney, 1 Cush. 292. It is to be observed also that it is not a grant of a mere right of way over a piece of land, but a right of way in a street; that is, in a strip of land already dedicated to the purposes of a street, in a busy and much frequented neighborhood. In this respect the case is wholly unlike Johnson v. Kinnicutt, 2 Cush. 153, which was only a grant of a right of way over a strip of land, not used or described as a street, and where the description of the land was evidently not intended as defining the extent of the way granted, but only the place where a reasonable right of way was to be enjoyed.
On the evidence stated in the report, we think it clear that the defendant was guilty of placing obstructions and incumbrances on the place in controversy inconsistent with its convenient use and enjoyment by the plaintiffs as a street, and that the instructions given to the jury were well adapted to the facts in proof. Judgment on the verdict.